Opinion of the court by
Bead, J.
Andrew Bussell, as the agent of Benjamin F. Johnson, leased the premises in dispute to various tenants, and received the rents for his principal. Neither the agent nor the lessees could dispute the title of the landlord, and there the possession was his for all the purposes of this suit. No third title could, theiefore, be purchased by the agent or the tenants, and be made use of to defeat that of the landlord.
The title of Johnson had been conveyed by him to the United States, and by sundry mesne conveyances became vested in Benjamin N. Titus, the plaintiff below; and the possession of Johnson was clearly íd subordination to the United States, and 'their alienees. The plaintiff below was therefore not required to trace title unto Benjamin F. Johnson, nor could the defendant set up an adverse title against the principal or his alienees.
The handwriting of the Treasurer of the United States was fully proved by Mr. Campbell, whose knowledge was amply sufficient, by all the authorities (Tilford v. Knott, 2 Johnson’s Cases, 214; Commonwealth v. Smith, 6 S. & R. 572; Best on Evidence, 259), and the deed from the Solicitor of the Treasury to Fitzimmons rendered this receipt entirely immaterial.
These observations dispose of all the errors assigned, and the ■judgment is therefore affirmed.